Citation Nr: 0312021	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  01-09 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES


1.  The propriety of the initial 40 percent evaluation 
assigned following the grant of service connection for disc 
disease of the lumbar spine with disc bulge at L4-5 and 
radicular symptoms.

2.  Entitlement to service connection for a left hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from May 2000 to November 
2000.

This appeal comes before the Board of Veterans' Appeals 
(Board) from May 2001 rating decision that granted service 
connection for disc bulge with degenerative joint disease and 
assigned a 20 percent evaluation, effective November 21, 
2000.  The veteran filed a Notice of Disagreement (NOD) in 
July 2001, and the RO issued a Statement of the Case (SOC) in 
September 2001.  The veteran filed a Substantive Appeal in 
October 2001.  In May 2002, the RO awarded an initial 
evaluation for the low back disability of 40 percent, 
effective November 21, 2000.

Because the veteran has disagreed with the initial rating 
assigned for her back disability, the Board has characterized 
that issue in accordance with Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  Moreover, although the RO increased the 
initial award to 40 percent, as a higher evaluation is 
available for this condition, and the veteran is presumed to 
seek the maximum available benefit for a disability, the 
claim for a higher evaluation remains viable on appeal.  Id.; 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal also stems from a November 2001 rating decision 
that denied the veteran's claim for service connection for a 
left hip disability.  The veteran filed a Notice of 
Disagreement (NOD) in December 2001, and the RO issued a 
Statement of the Case (SOC) in May 2002.  The veteran filed a 
Substantive Appeal June 2002.  In addition, although the 
veteran initially appealed the RO's November 2001 denial of 
her claims for entitlement to service connection for fibroid 
uterus claimed as hypoechoic fibroids, performance syndrome 
and individual unemployability, she requested in April 2002 
that these issues be withdrawn from appellate consideration.  
See 38 C.F.R. § 20.204(c). 

The record shows that the veteran requested to appear at a 
hearing before a Veterans Law Judge (then, Board Member) in 
Washington, D.C., regarding the issues on appeal; however, 
she canceled this request in writing in February 2003. 

In November 2002, the Board provided to veteran and her 
representative notice of a change in the applicable rating 
criteria governing her claim for a higher initial evaluation 
for her service-connected low back disability, effective 
September 23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 
2002) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293).  Also in November 2002, the undersigned Veterans Law 
Judge granted the appellant's motion for advancement on the 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(2002).  In a December 2002 response to 
notice of the change in rating criteria, the veteran 
indicated that she had no further evidence or argument to 
present.

In March 2003, the Board requested additional development of 
each of the claims on appeal pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).


REMAND

The RO last considered the claims on appeal in May 2002.  
However, between that time and the RO's September 2002 
notification of the certification of the appeal to the Board, 
additional evidence that appears pertinent to the issues on 
appeal was associated with the claims file; namely, the 
report of a VA general medical examination dated in June 2002 
(considered, in July 2002, only in connection with a claim 
for nonservice-connected pension benefits); and laboratory 
results, dated in February 2002, from Composite Health Care 
System (CHCS) (this evidence, date stamped as received in 
April 2002, apparently was not associated with the veteran's 
claims file until after the May 2002 Decision Review Officer 
Decision).  A remand of the matters on appeal for the RO to 
consider such evidence, and to issue of a supplemental 
statement of the case reflecting consideration of such 
evidence, is warranted.  See 38 C.F.R. §§ 19.9, 19.31 
(2002). 

After the transfer of the claims file to the Board, 
additional, other pertinent evidence, consisting a VA 
examination report dated in April 2003, VA outpatient records 
dated from November 2002 to February 2003, and the veteran's 
VA vocational rehabilitation folder, has been added to the 
claims file as a result of the Board's own development.  The 
provision of 38 C.F.R. § 19.9 essentially conferring upon the 
Board jurisdiction to adjudicate claims on the basis of 
evidence development by the Board, but not reviewed by the 
RO, has recently been held to be invalid.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

In view of the above, and to avoid any prejudice to the 
veteran (see Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), 
on remand, the RO should consider the claims on appeal in 
light of all additional evidence added to the record since 
the RO last considered these issues in May 2002.  

Additionally, the Board points out that, in a September 2001 
letter, the RO addressed the enhanced notice and duty to 
assist provisions required by sections 3 and 4 of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5102, 5103, and 5103A (West 2002), and implemented by 
38 C.F.R. § 3.159 (2002)).  However, this letter was general 
in context and preceded the RO's November 2001 rating 
decision, which is one of the two rating decisions presently 
on appeal.  In other words, the record does not include any 
correspondence from the RO specifically addressing the VCAA 
notice and duty to assist provisions as they pertain 
specifically to the claims currently on appeal, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the department 
to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  On 
remand, the RO should furnish the necessary notice, as well 
as undertake appropriate efforts to obtain any outstanding 
pertinent evidence for which the appellant  provides 
sufficient information and, if necessary, authorization.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating each of the claims on appeal.  Adjudication 
of the claim for a higher initial evaluation for serviced-
connected low back disability must include consideration of 
the former and the revised applicable criteria for evaluating 
the veteran's disability, reflected in the versions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293 in effect prior to 
and since September 23, 1992.  

While the Board regrets that a remand of these matters will 
further delay a final decision on appeal, such action is 
necessary to ensure that the appellant is afforded full due 
process of law.  Accordingly, these matters are hereby 
REMANDED to the RO for the following actions:

1.  The RO should furnish to the veteran 
and her representative a letter notifying 
the veteran of the VCAA, and the duties to 
notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claims, and specific notice as to the 
type of evidence necessary to substantiate 
the claims.  

Also, to ensure that the duty to notify 
the veteran what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information and, if necessary, 
authorization to enable it to obtain 
outstanding medical records of treatment 
and/or evaluation for the issues on 
appeal, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  The RO's letter should also 
invite the veteran to submit any pertinent 
evidence in her possession, and explain 
the type of evidence that is her ultimate 
responsibility to submit.

2.  After receiving a response, the RO 
should assist the veteran in obtaining 
any identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

5.  RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and her representative an 
appropriate Supplemental Statement of the 
Case (to include citation to and 
discussion of the pertinent laws codifying 
and the regulations implementing the VCAA; 
citation to the revised criteria and 
discussion of the former and revised 
criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293; and full reasons and bases for 
its determinations), and afford them the 
appropriate period of time for written or 
other response thereto before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




